UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6738



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RANDY JAY MILLER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-89-109-A, CA-97-612-AM)


Submitted:   January 22, 1998              Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Jay Miller, Appellant Pro Se. Constance Harriet Frogale,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court's orders

dismissing for failure to obtain authorization pursuant to 28

U.S.C.A. § 2244 (West Supp. 1997), his second motion filed under

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). We have reviewed the

record and the district court's opinion and find no abuse of dis-
cretion and no reversible error. Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. United States v. Miller, Nos. CR-89-109-A; CA-97-
612-AM (E.D. Va. Apr. 29, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2